ACCEPTED
                                                                                              03-14-00529-CV
                                                                                                     3888229
                                                                                    THIRD COURT OF APPEALS
                                                                                               AUSTIN, TEXAS
                                                                                        1/23/2015 10:56:57 PM
                                                                                             JEFFREY D. KYLE
                                                                                                       CLERK
                                  No. 03-14-00529-CV

                                                                             FILED IN
                                                                      3rd COURT OF APPEALS
Jerome J. Isaac and                    §                       In   the Court   of Appeals
                                                                           AUSTIN,  TEXAS
Michelle P. Isaac,                     §                              1/23/2015 10:56:57 PM
     Appellants                        §                                  JEFFREY D. KYLE
                                                                               Clerk
                                       §
v.                                     §
                                       §
Vendor Resource Management, Inc., §
Mortgage Electronic Registration       §
Systems, Inc., and Citimortgage, Inc., §
     Appellees                         §                        Third District of Texas


                    Appellants’ Motion to Extend Time to File Brief


To the Honorable Court:

        Appellants request that the Court extend time for filing of their brief under Rules

of Appellate Procedure 10.5(b), 38.6(d) and all other applicable Rules, and in support

of this motion show:

        1.      Due Date of Brief. Appellant’s Brief is due for filing today, January 23,

2015, per the Court’s last correspondence. Appellants seek hereby to have the due date

of their brief extended to Monday, February 2, 2015.

        2.      Extension of Time Sought. Appellants have sought no previous extension

of time to file their brief, and ask that the Court grant them an extension for filing of

their brief until Monday, February 2, 2015, in order that it may be optimally prepared.

APPELLANTS’ MOTION TO EXTEND
TIME TO FILE APPELLANTS’ BRIEF
Plaintiffs anticipate actually filing the brief in advance of such latter date. Over the

course of the months since the appeal was taken, Appellants’ counsel has handled several

cases involving applications for emergency relief, despite numerous days of absence

from the office due to chronic illness and various family obligations including emergency

hospitalization of his mother (for whose care he is solely responsible). Much of counsel’s

time since the filing of the components of the record, and particularly between November

30, 2014 and the present date, has been occupied with family obligations related to

the death of his last uncle, and with care and transportation of counsel’s wife, who

sustained an accidental injury that precluded her driving herself to work, medical,

rehabilitation or any other appointments well into January. All of the foregoing has

depleted time that could have been devoted to preparation of the brief. Appellants therefore

ask that they be granted this very short extension of time to file their brief.

        3.      Prayer. For these reasons, your Appellants request that the Court:

                (A)     grant an extension of the time to file Appellants’ brief, through and

                        until February 2, 2015; and

                (B)     grant Appellants such other and further relief to which they may

                        be entitled or is in the interest of justice.




APPELLANTS’ MOTION TO EXTEND
TIME TO FILE APPELLANTS’ BRIEF                  2
                                                Respectfully submitted,

                                                /s/ Michael Brinkley
                                                _____________________________________
                                                Michael Brinkley
                                                State Bar No. 03004300
                                                BRINKLEY LAW PLLC
                                                P. O. Box 820711
                                                Fort Worth, Texas 76182-0711
                                                (817) 284-3535; (888) 511-5854
                                                fax (888) 511-0946
                                                michael@brinkleypllc.com
                                                Attorney for Appellants




                                 Certificate of Conference

       On January 23, 2015, I spoke by phone with Christopher Ferguson, attorney
of record for Appellee Vendor Resource Management, Inc., anticipating at the time
of the call that the extension sought might be only through today, and Mr. Ferguson
indicated that he could not agree with the relief sought, but would take no position.
Subsequently, I emailed Mr. Ferguson when it became clear that the brief could not
be completed today, setting out the substance of the relief requested in the foregoing
motion, and have not seen a reply from him. Also on January 23, 2015, I left a voicemail
for John W. Ellis, the counsel who appeared in court for the remaining Appellees, and
then exchanged emails with Mr. Ellis, who indicated that Appellees Mortgage Electronic
Registration Systems, Inc. and Citimortgage, Inc. are not opposed to the relief requested.

        Dated: January 23, 2015.

                                                /s/ Michael Brinkley
                                                _____________________________________
                                                Michael Brinkley

APPELLANTS’ MOTION TO EXTEND
TIME TO FILE APPELLANTS’ BRIEF              3
                                 Certificate of Service

I hereby certify that a true and correct copy of the foregoing has been served on the
following attorney of record, as required by Texas Rule of Appellate Procedure 9.5:

B. David L. Foster
John W. Ellis
LOCKE LORD LLP
600 Congress Avenue, Suite 2200
Austin, Texas 78701
voice 512.305.4700; fax 512.305.4800

Christopher Ferguson
LAW OFFICES OF JACK O’BOYLE
P.O. Box 815369
Dallas, Texas 75381
voice 972.247.0653, fax 972.247.0642.

Dated: January 23, 2015.
                                               /s/ Michael Brinkley
                                               ______________________________
                                               Michael Brinkley




APPELLANTS’ MOTION TO EXTEND
TIME TO FILE APPELLANTS’ BRIEF             4